Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Enitan Osagie Isiwele,
(OI File No. 6-08-40093-9),

Petitioner,
v.
The Inspector General.
Docket No. C-11-703
Decision No. CR2531

Date: April 24, 2012

DECISION

Based on his conviction for health care fraud and conspiracy, the Inspector General (1.G.)
excluded Petitioner, Enitan Osagie Isiwele, from participation in the Medicare, Medicaid,
and all federal health care programs, as authorized by section 1128(a)(1) of the Social
Security Act (Act). On March 11, 2011, I issued a decision affirming the 17-year
exclusion. Enitan Osagie Isiwele, DAB CR2339 (2011). Petitioner appealed to the
Departmental Appeals Board (Board). While the appeal was pending, one of the factors
relevant to the length of the exclusion (the length of his jail sentence) changed, and the
1.G. cut the period of exclusion from 17 to 15 years. The Board has now remanded the
case to me so that I may consider whether this new period of exclusion is reasonable, in
light of the reduced prison sentence. Enitan Osagie Isiwele, DAB No. 2405 (2011).'

' The parties have submitted briefs (1.G. Br.; P. Br.) and the LG. also filed a reply (I.G.
Reply). Petitioner continues to demand discovery and an in-person hearing. For reasons
set forth in my earlier decision, I have denied his requests. [siwele, DAB CR2339 at 2;
See also Order and Schedule for Filing Briefs and Documentary Evidence at 1-2
(December 13, 2011).
For the reasons discussed below, I find that the 15-year exclusion falls within a
reasonable range.

Background

As a threshold matter, I incorporate into this decision the findings of fact, conclusions of
law, and reasoning of my earlier decision, except: 1) that portion of the decision labeled
“Incarceration (42 C.F.R. § 1001.102(b)(5)),” consisting of two paragraphs; and 2) the
conclusion, consisting of one paragraph. /siwele, DAB CR2339 at 5, 6.

Section 1128(a)(1) of the Act mandates that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101(a).

Petitioner, doing business as Galaxy Medical Supply, was a supplier of durable medical
equipment in the State of Texas. He participated in the Medicare and Medicaid
programs. After Hurricanes Rita and Katrina hit the Gulf Coast, the Centers for Medicare
and Medicaid Services (CMS), which administers those programs, authorized an
expedited claims process for replacing program beneficiaries’ previously-prescribed
equipment and supplies that were destroyed by the natural disasters. This meant that
suppliers could be paid for these types of claims “without all the normally required
paperwork and safeguards.” Petitioner exploited that reduced oversight to bill the
Medicare and Medicaid programs for equipment he did not provide.

He was indicted on multiple counts of submitting “false and fraudulent claims” to the
Medicare and Medicaid programs, in violation of 18 U.S.C. § 1347, and two counts of
conspiracy to pay or receive illegal remunerations, in violation of 18 U.S.C. § 371. LG.
Ex. 4. Specifically, according to the indictment, he obtained patient information from
door-to-door solicitors and used that information to bill Medicare and Medicaid for
power wheelchairs and accessories for individuals who did not qualify for them and had
never possessed them. In billing, he falsely claimed that this equipment replaced
equipment lost as a result of a natural disaster. Petitioner stood trial in federal district
court for the Eastern District of Texas, and, on March 19, 2009, a jury convicted him on
sixteen counts of healthcare fraud and one count of conspiracy to pay illegal
remunerations. The district court entered judgment against him on April 9, 2010.
Tsiwele, DAB CR2339 at 3-4.

Thus, the court documents establish that Petitioner was convicted of offenses related to
the delivery of items or services under the Medicare and Medicaid programs, and he must
be excluded from program participation. See Jsiwele, DAB CR2339 at 4, for discussion
of why Petitioner may not use this forum, to challenge his conviction.
Issue

The sole issue before me on remand is whether the 15-year exclusion is reasonable in
light of Petitioner’s reduced period of incarceration.”

Discussion

Based on the aggravating factors present in this case, and
the absence of any mitigating factor, the 15-year exclusion
falls within a reasonable range.

Petitioner was convicted of offenses related to the delivery of items or services under the
Medicare and Medicaid programs, and he must be excluded from program participation
for a minimum period of five years. Act, §§ 1128(a)(1); 1128(c)(3)(B); 42 C.F.R.

§§ 1001.102(a), 1001.2007(a)(2).

Federal regulations set forth criteria for lengthening exclusions beyond the five-year
minimum. 42 C.F.R. § 1001.102(b). Evidence that does not pertain to one of the
aggravating or mitigating factors listed in the regulation may not be used to decide
whether an exclusion of a particular length is reasonable.

Among the factors that may serve as bases for lengthening the period of exclusion are the
following: 1) the acts resulting in the conviction, or similar acts, resulted in a financial
loss to Medicare and state health care programs of $5,000 or more; 2) the acts that
resulted in the conviction, or similar acts, were committed over a period of one year or
more; and 3) the sentence imposed by the court included incarceration. 42 C.F.R.

> Petitioner claims that, “without notice,” I conducted a prehearing conference call on
December 9, 2011. P. Br. at 5. In fact, the conference call had to be rescheduled several
times, and, each time, this office provided Petitioner with appropriate notice: our
acknowledgment letter, dated August 19, 2011 advised the parties that the call was
scheduled for September 13, 2011 at 2:30 p.m. Eastern Time; a letter dated August 25,
2011 advised the parties that the call was rescheduled for September 19, 2011 at 2:30
p.m. Eastern Time; an order dated September 21, 2011 directed Petitioner to show cause,
on or before October 14, 2011, why I should not dismiss his case for abandonment since
he was unavailable and had provided us no contact information; a letter dated November
29, 2011 advised the parties that another prehearing conference was scheduled for
December 9, 2011 at 2:00 p.m. Eastern Time and asked that prison officials make
Petitioner available to participate in the call. Petitioner was available and participated in
the call. He did not complain about inadequate notice. Order and Schedule for Filing
Briefs and Documentary Evidence (December 13, 2011).

* I make this one finding of fact/conclusion of law.
§ 1001.102(b). The presence of an aggravating factor or factors not offset by any
mitigating factor or factors justifies lengthening the mandatory period of exclusion.

Determining the appropriate length of an exclusion is not an exact science. I must weigh
the aggravating and mitigating factors and, based on those factors, determine the level of
risk Petitioner poses to program integrity. I then consider whether the period of
exclusion set by the LG. falls within a reasonable range. Joann Fletcher Cash, DAB No.
1725 at 16-17 (citing 57 Fed. Reg. 3298, 3321(1992)).

The Board’s remand did not alter my previous ruling regarding two aggravating factors,
program financial losses and the length of the period of illegal conduct. Nevertheless,
Petitioner continues to challenge my earlier findings with respect to these issues: 1) he
claims that the Medicare program suffered no financial losses because of his crimes, and
argues that the criminal court relied on faulty evidence to reach its conclusions with
respect to restitution; and 2) he claims that, notwithstanding his conviction for crimes that
began in June 2005 and continued until April 2008, his crimes did not last for more than a
year. P. Br. at 16-17. He says that the court and jury reached their conclusions based on
“the government’s deliberate deception of the court and jury by the presentation of
known false evidence. ...” P. Br. at 16. Petitioner’s challenges must fail. I am bound
by the criminal court’s adjudication of these issues, and may not review their underlying
bases. 42 C.F.R. § 1001.2007(d); see Isiwele, DAB CR2339 at 4.

Incarceration (42 C.F.R. § 1001.102(b)(5)). The sentence imposed by the criminal court
included a significant period of incarceration. Initially, the criminal court sentenced
Petitioner to more than eight years (97 months) in prison for each count, to be served
concurrently. Petitioner appealed the conviction and the sentence. The U.S. Court of
Appeals for the Fifth Circuit affirmed the conviction but vacated the sentence and
remanded the matter to the district court to clarify how it determined and applied the
amount of the loss resulting from the fraud, which is one of the factors used to increase
the “base offense level” under the U.S. Sentencing Guidelines. U.S. v. Isiwele, 635 F.3d
196, 202 (5th Cir. 2011); P. Appeal Ex. 1, at 9. Thereafter, the district court issued an
amended judgment, sentencing Petitioner to six and a half years in prison (78 months) for
each count, to be served concurrently. LG. Att. A.

Any period of confinement, no matter how short, triggers the application of this
aggravating factor and justifies increasing the period of exclusion. See Jason Hollady,
M.D., DAB No. 1855 at 9-10 (finding that a few days in jail, followed by fewer than nine
months of work release, justifies an increase in the period of exclusion); Stacy Ann Battle,
D.D.S., DAB No. 1843 (2002) (finding four months in a halfway house followed by four
months home confinement justifies lengthening the period of exclusion); Brenda Mills,
M.D., DAB CR1461, aff'd, DAB No. 2061 (2007) (finding that six months home
confinement justifies increase in length of exclusion). A longer period of incarceration
generally justifies an even greater increase in the period of exclusion, because it
evidences a more serious offense. Incarceration for more than one year, for example,
suggests a felony conviction rather than a less-serious misdemeanor. See 18 U.S.C.
3559; Jeremy Robinson, DAB No. 1905 (2004) (finding that incarceration in the federal
penitentiary for one year and one day “merits weight sufficient,” with remaining factors,
to support a 15-year exclusion).

In this case, I see no reason why a 19-month decrease in the length of Petitioner’s
incarceration, which was based on a fairly technical provision in the federal sentencing
guidelines, makes Petitioner any less of a threat to program integrity. Six-and-a-half
years still represents a lengthy period of incarceration. As the Board noted in Gary Alan
Katz, R. Ph., DAB No. 1842 (2002), “Incarceration for an indeterminate period with a
minimum of one year and a maximum of seven is significant in itself and certainly
justifies a longer period of exclusion than if there was no incarceration or incarceration of
a lesser type or shorter period.” Gary Alan Katz at 10. There, the criminal court
sentenced Pharmacist Katz to a prison term of one to seven years, because state law
required the sentencing judge to impose an indeterminate sentence. In reviewing
Pharmacist Katz’s program exclusion, the Administrative Law Judge (ALJ) apparently
cited the seven-year maximum as evidence of how serious Pharmacist Katz’s crimes had
been. On appeal, the Board found it improper for the ALJ to assess the seriousness of the
offense by looking solely at the maximum possible sentence. In fact, the Board
speculated that the court’s setting the minimum sentence at one year was more
significant, because it reflected the court’s judgment rather than the operation of law.
Ultimately, however, the Board held that the indeterminate sentence should not
substantially affect the weight to be given this aggravating factor.

Here, Petitioner’s crimes demonstrate that he presents a significant risk to the integrity of
health care programs. He callously used a regional crisis as an opportunity to defraud
health care programs. His fraudulent scheme lasted for almost three years, costing the
Medicare and Medicaid programs a large amount of money. His actions were egregious
enough to merit a sentence of six-and-a-half years in prison, which represents significant
jail time. Based on these factors, I find that the 15-year exclusion falls within a
reasonable range.

As noted in my earlier decision, no mitigating factors offset the aggravating factors.
Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid and all federal health care programs, and I sustain as reasonable
the 15-year exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

